Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1 the language “the multiple rhombic dodecahedron is equivalent to a cube” is indefinite as it is unclear what is equivalent between the dodecahedron and the cube.  This language finds basis in paragraph [0084] of the specification.  However, this paragraph only states that the six-rhombic dodecahedron is equivalent to a cube formed by connecting six rhombic dodecahedrons to each other.  It is unclear what is equivalent between the two structures.  Further, the paragraph references Figures 13-50, however, these 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hiigli (5,249,966) in view of Bauer (5,711,524) and Cook (US 2009/0014954).  Regarding claim 1, Hiigli discloses a set of blocks comprising two tetrahedral shapes that are capable of being connected together to form a rhombic dodecahedron.  Note Abstract and Figure 8.  Figure 8 shows a plurality of “T” and “O” pieces that are connected .  

    PNG
    media_image1.png
    827
    750
    media_image1.png
    Greyscale


Regarding the limitation for the multiple rhombic dodecahedrons connected to each other, Hiigli teaches the formation of a single rhombic dodecahedron for his puzzle.  Bauer reveals that it is known in the art of puzzles to provide a plurality of rhombic dodecahedrons connected together on a base (7) in order to play various games and construct various shapes.  It would have been obvious to one of ordinary skill in the art to provide multiple rhombic dodecahedrons as taught by Hiigli to a user that may be connected to each other in order to increase the amusement of the puzzle and permit a larger three dimensional structure to be built.  It is noted that this modification is an 
Regarding the limitation for the pieces to be wooden, Bauer teaches that it is well known in the art of puzzle blocks to form the blocks from wood.  Note column 2, lines 9-17 stating that the elements may be constructed from wood. It would have been obvious to one of ordinary skill in the art to form the blocks of Hiigli from wood in order to take advantage of that material’s well known physical characteristics such as durability and ease of use.  
Regarding claim 2, the combination of Hiigli in view of Bauer and Cook teaches that it is known in the art of puzzles that are arranged to form rhombic dodecahedrons to user various numbers of elements with varying shapes.  It is noted that the particular number of shapes and wooden puzzles is considered to be obvious given the teachings of Hiigli, Bauer and Cook and lacking a showing of criticality for the particular number of wooden puzzles and shapes by the showing of a new and unexpected result obtained therefrom.  It would have been obvious to one of ordinary skill in the art to provide the elements of Hiigli as modified by Bauer and Cook with eleven shapes with the number of wooden puzzles being eighteen in order to increase the difficulty of the puzzle by providing different shapes.  This modification is an obvious change in shape lacking a showing of significance.  Note MPEP 2144.04(IV)(B).  
Regarding claim 3, providing a plurality of the rhombic dodecahedrons as taught by Hiigli would obviously define a multiple rhombic dodecahedral volume as recited.  This volume would be equal to a sum of the volumes of the rhombic dodecahedrons and the volume of the dodecahedrons would be equal.  It would have been obvious to one of 
Regarding claim 7, the combination of Hiigli in view of Bauer and Cook teaches that lacking a showing of significance, it is known in the art of puzzles to form the rhomboid dodecahedron from various shaped pieces.  Thus, it would have been obvious to one of ordinary skill in the art to modify the elements of Hiigli so that each of the elements is equal to one-sixth of a volume of the one of the rhombic dodecahedrons in order to provide an alternative shape for constructing the rhombic dodecahedral shape.  This modification is an obvious change in shape lacking a showing of significance.  Note MPEP 2144.04(IV)(B).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hiigli (5,249,966) in view of Bauer (5,711,524), Cook (US 2009/0014954) and Villano (9,980,591). Regarding claim 9, Hiigli lacks the teaching for his puzzle to include a base and base wall as recited. Bauer reveals that it is known in the art of puzzles and games to provide a three dimensional element with a base (7).  The base is configured to carry the plurality of rhombic dodecahedrons thereon.  Note Figures 5 and 6.  It would have been obvious to one of ordinary skill in the art to provide the puzzle of Hiigli with the base of Bauer in order to support the puzzle for display purposes. This combination teaches the base that is configured to carry the wooden puzzles.  
However, the combination of Hiigli in view of Bauer lacks the teaching for the base wall and base to have concave and convex portions as recited. Villano reveals that it 
Allowable Subject Matter
Claims 4-6 and 8 appear to read over the prior art of record.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/STEVEN B WONG/            Primary Examiner, Art Unit 3711